—Judgment, Supreme Court, Bronx County (Steven Barrett, J.), rendered April 17, *1731995, convicting defendant, after a jury trial, of murder in the second degree, and sentencing him to a term of 25 years to life, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. We see no reason to disturb the jury’s credibility determinations considering the totality of the evidence. There was ample proof of guilt.
The court properly exercised its discretion in denying defendant’s motion for a severance since the defenses of defendant and his codefendant were not so antagonistic or irreconcilable as to require separate trials (see, People v Mahboubian, 74 NY2d 174; People v Cruz, 66 NY2d 61, revd on other grounds 481 US 186), and defendant was not prejudiced by the joint trial.
The prosecutor was properly permitted to impeach his witness with her Grand Jury testimony since her trial testimony negating an element of the crime affirmatively damaged the People’s case (see, CPL 60.35; People v Saez, 69 NY2d 802; People v Fitzpatrick, 40 NY2d 44). Since defendant failed to make timely and specific objections to the prosecutor’s erroneous comments in summation concerning the evidentiary significance of the Grand Jury testimony, and since the court thereafter granted defendant’s request for curative instructions whereupon no further relief was requested, no error of law was preserved for appellate review and we decline to review it in the interest of justice. Were we to review this claim, we would find that the court’s instructions prevented any prejudice to defendant.
We have considered and rejected defendant’s remaining claims. Concur — Rosenberger, J. P., Nardelli, Lerner, Saxe and Friedman, JJ.